Exhibit ADEX MEDIA, INC. ANNOUNCES 2 FOR ITS SECOND FISCAL QUARTER MOUNTAIN VIEW, CALIFORNIA – May 15, 2009 – AdEx Media, Inc. (OTCBB:ADXM), a leading performance-driven, online marketing and distribution company, today announced results for the first quarter ended March 31, 2009, and provides guidance for its second fiscal quarter ending June 30, 2009. Today, the financial statements for the period ended March 31, 2009, were filed on Form 10-Q with the Securities and Exchange Commission. The Company reported revenues for the first quarter of 2009 of $3,493,896, a 406% increase over revenues of $690,553 from the same quarter for 2008, resulting from the Company’s expanded business operations. Net loss for the quarter was $1,724,081, compared with net income of $107,665 in the same quarter for 2008.Net loss for the quarter included $178,356 in stock-based compensation and $82,049 in amortization of acquired intangible assets. A copy of the March 31, 2009 Balance Sheet and Statements of Operations for the quarters ended March 31, 2009 and 2008 are reproduced below. The Company is providing revenue guidance for its second fiscal quarter of 2009 and anticipates such revenue to be in the range of $7 million to $9 million. Scott Rewick, Chief Executive Officer of AdEx commented, “We are very pleased with our strong year over year revenue growth. The continued expansion of our marketing platform and significant increase in our strategic partnerships is a validation of the strength and viability of our performance-based advertising model.” Corporate Milestones in the first quarter of 2009 included: · Launched enhanced version of AdexThink™, a real time, proprietary data-processing and decision-making technology platform; · Entered into strategic partnership with a teeth-whitening product manufacturer and launched consumer product under the Easy White Labs™ brand; and · Expansion of AdEx’s customer service and fulfillment capabilities. About AdEx Media, Inc. AdEx Media, Inc. is an integrated Internet marketing and lead generation publisher and developer, manufacturer, and marketer of consumer products. AdEx both markets and distributes its own products, developed pursuant to strategic partnerships with manufacturers, and offers its third-party advertising customers a multi-channel Internet advertising network and diversified solutions for direct advertisers and agencies. AdEx’s marketing platform provides a range of services including (i) search marketing, (ii) display marketing, (iii) lead generation, and (iv) affiliate marketing. AdEx currently sells its own suite of consumer products which include: (i) Overnight Genius™ a comprehensive computer learning course that enables users to master MS Windows, MS Office, eBay, and other software and online products and services; (ii) Rising Star Learning™ a math and language arts educational product for children; (iii) Debt Snap™ an audio seminar designed to help consumers manage their debt and restore credit standing; (iv) Lucky At Love™ a relationship strategy product; (v) EasyWhite Labs™ a teeth whitening product; (vi) Acai Alive™ a dietary supplement; and (vii) RezActiv™ – a dietary supplement. The Company offers advertisers a compelling value proposition by offering true pay-per-performance pricing, commonly known as cost-per-action (CPA) or pay-per-action (PPA). For more information about AdEx Media, Inc., visit http://www.AdEx.com. Statements in this press release that are not statements of historical or current fact constitute "forward-looking statements." Such forward-looking statements involve known and unknown risks, uncertainties and other unknown factors that could cause the Company's actual operating results to be materially different from any historical results or from any future results expressed or implied by such forward-looking statements. In addition to statements that explicitly describe these risks and uncertainties, readers are urged to consider statements that contain terms such as "believes," "belief," "expects," "expect," "intends," "intend," "anticipate," "anticipates," "plans," "plan," “projects,” “project,” to be uncertain and forward-looking. The forward-looking statements contained herein are also subject generally to other risks and uncertainties that are described from time to time in the Company's filings with Securities and Exchange Commission. Investor Contact: Aimee Boutcher, Boutcher & Boutcher (973) 239-2878 ADEX MEDIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 807,744 $ 683,576 Short-term investments 1,215,817 2,502,670 Accounts receivable, net of allowance for doubtful accounts of $33,981 767,019 521,004 and $19,737 Credit card holdbacks, net of allowance of $225,672 and $167,363 414,529 300,493 Inventory 112,939 57,087 Prepaid expenses and other current assets 208,559 97,878 Total current assets 3,526,607 4,162,708 Property and equipment, net 44,965 43,606 Intangible assets, net 1,285,281 1,367,330 Goodwill 8,448,789 8,448,789 Total assets $ 13,305,642 $ 14,022,433 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,694,885 $ 929,807 Accrued liabilities 884,956 593,907 Deferred revenue 66,815 25,709 Promissory notes 301,993 401,806 Total current liabilities 2,948,649 1,951,229 Promissory notes - 150,000 Deferred tax liability 386,331 404,817 Total liabilities 3,334,980 2,506,046 Commitments and Contingencies Stockholders' Equity: Common stock, $0.0001 par value; 150,000,000 shares authorized, 31,632,386 3,163 3,120 and 31,202,347 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively Additional paid-in capital 13,987,279 13,808,966 Accumulated deficit (4,019,780 ) (2,295,699 ) Total stockholders' equity 9,970,662 11,516,387 Total liabilities and stockholders' equity $ 13,305,642 $ 14,022,433 ADEX MEDIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended March 31, March 31, 2009 2008 Revenues: Marketing platform services $ 2,512,500 $ 690,553 Products 981,396 - Total revenues 3,493,896 690,553 Cost of revenues: Marketing platform services 2,103,893 543,660 Products 376,626 - Amortization of acquired product licenses 35,000 - Total cost of revenues 2,515,519 543,660 Gross profit 978,377 146,893 Operating expenses: Sales and marketing 2,150,513 32,490 General and administrative 538,390 8,496 Amortization of intangible assets 47,049 - Total operating expenses 2,735,952 40,986 Operating (loss) income (1,757,575 ) 105,907 Interest and other income, net 15,008 2,558 (Loss) income before provision for income taxes (1,742,567 ) 108,465 (Benefit) provision for income tax (18,486 ) 800 Net (loss) income $ (1,724,081 ) $ 107,665 (Loss) earning per common share, basic and diluted $ (0.05 ) $ 0.43 Weighted average common shares used in computing basic and diluted (loss) income per share 31,431,923 250,000
